IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
JANE DOE,

Plaintiff,

v. C.A. No. Nl7C-lO-077 MMJ

DR. BRUCE GROSSINGER,

GROSSINGER NEUROPAIN
SPECIALISTS, P.A.,

\/\./\/\/\/\/VV\_/\_/\_/

Defendants.
Submitted: February 23, 2018
Decided: March l, 2018
Upon Defendants Dr. Bruce Grossinger and
Grossinger Neuropain Specialists, P.A.
Request to Determine if the Affidavit of Merit
Complies With 18 Del. C. §§ 6853(a)(l) and (c)
w
Section 6853(a)(l) of title 18 of the Delaware Code provides that all
healthcare negligence complaints must be accompanied by an affidavit of merit as
to each defendant signed by an expert Witness, accompanied by a current

curriculum vitae of the Witness, stating that there are reasonable grounds to believe

that there has been healthcare medical negligence committed by each defendant.

In this case, the affidavit of merit was filed under seal, as required. Pursuant
to 18 Del. C. § 6853(d), Defendants requested in camera review of the affidavit to
determine compliance with sections 685 3(a)(l) and (c). The Court has reviewed
the affidavit of merit and the accompanying curriculum vitae. The Court finds:

l. The affidavit is signed by an expert witness.

2. The affidavit is now accompanied by a current curriculum vitae.

3. The affidavit sets forth the expert’s opinion that there are reasonable
grounds to believe that the applicable standard of care was breached by Dr.
Grossinger.

4. The affidavit sets forth the expert’s opinion that there are reasonable
grounds to believe that specifically enumerated breaches by Dr.

Grossinger proximately caused the injuries claimed in the complaint.

5. The expert witness was licensed to practice medicine as of the date of
the affidavit.

6. In the 3 years immediately preceding the alleged negligent act, the
expert witness was engaged in the treatment of patients and/or in the
teaching/academic side of medicine in the field of Neurology.

7. Although the Revised Affidavit of Merit states that the expert is
“board certified,” the curriculum vitae does not provide the medical specialty or

the date of such certification

THEREFORE, the Court having reviewed in camera the affidavit of merit
and accompanying curriculum vitae of plaintiff’ s expert witness, the Court finds
that the affidavit of merit does not comply with sections 6853(a)(1) and (c) of title

18 of the Delaware Code.

IT IS SO ORDERED.

 

The Ho;§§able/lolary M. Johnston